Case 1:19-cv-01475-MKB-VMS Document 40 Filed 11/08/19 Page 1 of 1 PageID #: 223




                                                                              Andrew P. Fishkin, Esq.
                                                                           afishkin@fishkinlucks.com
 November 8, 2019

 via email (with encls.) and ECF (without encls.)
 Marvin Neiman, Esq.
 NEIMAN & MAIRANZ, P.C.
 39 Broadway, 25th Floor
 New York, New York 10006
 mneiman@ngmpc.com

 Samuel Karpel, Esq.
 ZILBERBERG EINHORN KARPEL, P.C.
 4405 17th Avenue
 Brooklyn, New York 11204
 skarpel@amalgamail.com

 Jason J. Rebhun, Esq.
 LAW OFFICES OF JASON J. REBHUN, P.C.
 225 Broadway, 38th Floor
 New York, New York 10007
 jason@jasonrebhun.com

            Re:      Massachusetts Mutual Life Insurance Company v. Samuel Brezel, et al.
                     Case No. 19-cv-01475-MKB-VMS
 Dear Counsel:

 As you are aware, this firm represents plaintiff Massachusetts Mutual Life Insurance Company
 (“Plaintiff”) in the above-referenced action. Enclosed please find the following:

       i.     Plaintiff’s memorandum of law in opposition to defendant Samuel Brezel’s
              partial motion to dismiss and defendant Rachel Brezel’s motion to dismiss;
              and

      ii.     Plaintiff’s memorandum of law in opposition to defendant Seerojini Ramjit’s
              partial motion to dismiss.

 Pursuant to Rule 3(D) of District Judge Margo K. Brodie’s Individual Practices and Rules, a copy
 of this cover letter will be electronically filed with the Clerk of Court via ECF.

 Very truly yours,

 s/ Andrew P. Fishkin
 Andrew P. Fishkin

 Encls.
 cc:    Alexander B. Feinberg, Esq.
